DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are found allowable. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “a global dataset that stores, the delta-M-ID associated with each model update used by the PS in each respective iteration to update the model of the classifier, an identification of the ML worker (ML-worker-ID) that computed the model update associated with the delta-M-ID of the respective iteration, and a model version that marks a new model of the classifier in PS that is computed from merging the model update with a previous model of the classifier in Parameter Server” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of machine learning,  which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/EP2017/050402, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Reasons for Allowance
Claims 1-20 are allowable / patentable. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references. The references are divided into primary and secondary, where primary would had been utilized in a USC 102 or main USC 103 reference and secondary would had been utilized a secondary USC 103 reference, but these references do not cover enough of the claim’s scope to warrant a rejection.

Primary reference, Martin (US 9269054) discloses a method for training a classifier by a plurality of machine learning workers, the method comprising:
providing a model of the classifier to each ML worker of the plurality ML workers (see column 2, lines 3-5, data mining, a decision tree describes data but not decisions, rather the resulting classification tree can be an input for decision making), but not by the parameter server;

    PNG
    media_image1.png
    135
    584
    media_image1.png
    Greyscale

receiving model updates from each ML worker of the plurality of ML workers (see column 4, lines 33-37, the master uses the merged results from its workers to update the model, the model is updated by growing an additional layer of a decision tree, then the master distributes the updated model to each of the workers), but not by the parameter server;
storing a feature vector indicative of the respective model update computed by the respective ML worker (see column 4, lines 23-25, each worker transmits its compressed results, a series of histograms, to the master process, which in turn merges the results, which may be stored in a merged histogram 140, histogram is read as feature vector), but not model-update-identification, delta-M-ID;
iteratively updating the model of the classifier based on each received model updates (see column 4, lines 40-44, process is repeated iteratively, growing the tree model, until a stop condition is met. In some embodiments, one model update is generated for every iteration over the data).
Martin is silent in disclosing storing the respective model update associated with each respective delta-M-ID; and storing an identification of the ML worker, the ML-worker-ID that computed the model update associated with the delta-M-ID of the respective iteration, and a model version that marks a new model of the classifier in PS that is computed from merging the model update with a previous model of the classifier in Parameter Server.

Primary reference, Corrado (US 8768870) discloses a method for training a classifier by a plurality of machine learning (ML) workers, the method comprising:
providing, by a parameter server, a model of the classifier to each ML worker of the plurality ML workers (see column 1, lines 31-34, system trains a model having parameters through machine learning by determining a respective parameter value for each of the parameters of the model. The system includes multiple parameter server shards);

    PNG
    media_image2.png
    418
    1215
    media_image2.png
    Greyscale

receiving, by the parameter server, model updates from each ML worker of the plurality of ML workers (see column 3, lines 9-12, parameter server 106 maintains the current values of the parameters of the model and updates the values as the results of training are uploaded by the replicas);
storing the respective model update associated with each respective delta-M-ID (see column 6, lines 3-5, provide the delta values computed during the current iteration to the parameter server shards and then discard the provided delta values); and
iteratively updating the model of the classifier based on each received model updates (see column 3, lines 24-30, updates stored values of the parameters based on the received delta values independently from each other parameter server shard).
Corrado also discloses replica computes a gradient, step 222, of the objective function for the model based on the new batch of training data and on the current values of the parameters, data 212, to determine values for each parameter (see column 4, lines 46-50) but does not discloses “a plurality of gradient datasets each associated with a respective ML worker of the plurality of ML workers, wherein each gradient dataset stores a model-update- identification (delta-M-ID) indicative of the respective model update computed by the respective ML worker, and stores the respective model update associated with each respective delta-M-ID.”
Corrado also teaches a replica for determining which of the parameter server shards maintains a given parameter by using a deterministic function that maps parameter identifiers to the parameter server shards that maintain values of the parameters identified by the identifiers (see column 3, lines 62-67), but is silent in disclosing storing an identification of the ML worker, the ML-worker-ID that computed the model update associated with the delta-M-ID of the respective iteration, and a model version that marks a new model of the classifier in parameter server that is computed from merging the model update with a previous model of the classifier in parameter server.
Corrado is also silent in disclosing storing a model-update-identification, delta-M-ID, indicative of the respective model update computed by the respective ML worker (see column 5, line 67 to column 6, line 3, if the second value is equal to one, the replica provides delta values after each iteration of the training process, the system may refrain from storing accrued delta values locally).

Kadav (US 20160103901) discloses a method for training a classifier by a plurality of machine learning (ML) workers, the method comprising:

    PNG
    media_image3.png
    546
    1191
    media_image3.png
    Greyscale

providing, by a parameter server, a model of the classifier to each ML worker of the plurality ML workers (see figure 2 above, each node is read as one ML worker);
receiving, by the parameter server, model updates from each ML worker of the plurality of ML workers (see paragraph 6, receive unit updates and merge in parallel in a peer-to-peer fashion, wherein each receiving machine network node merges updates at later point in time without interruption);
storing a model-update-identification (delta-M-ID) indicative of the respective model update computed by the respective ML worker (see paragraph 11, updates are propagated to all other machines that are training in parallel with portions of data from the same dataset. Each replica stores, per-sender unit);
storing the respective model update associated with each respective delta-M-ID (see paragraph 12, parallel replicas train their units and send their updates, the incoming units are stored in these receive queues on every network node).
Kadav is silent in disclosing iteratively updating the model of the classifier based on each received model updates; storing an identification of the ML worker, the ML-worker-ID that computed the model update associated with the delta-M-ID of the respective iteration, and a model version that marks a new model of the classifier in parameter server that is computed from merging the model update with a previous model of the classifier in parameter server.

Thomaidou (US 20190258983) discloses wherein the worker factor is expressed, for the set of historical activities, with a known coefficient vector provided by a set of worker identifiers identifying workers associated to the set of historical activities a worker factor random effect vector associated to the set of historical activities (see paragraph 7), but is silent in disclosing storing an identification of the ML worker, the ML-worker-ID that computed the model update associated with the delta-M-ID of the respective iteration, and a model version that marks a new model of the classifier in parameter server that is computed from merging the model update with a previous model of the classifier in parameter server. Also Thomaidou does not qualify as a prior art reference. 

Thomaidou, Kadav, Corrado and Martin, taken alone or in combination with each other are silent in disclosing all the limitations of claims 1, 14 and 18. For all the reasons above all claims are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 6/13/22